     Case 2:90-cv-00520-KJM-DB Document 6012-1 Filed 11/20/18 Page 1 of 3

 1     XAVIER BECERRA
       Attorney General of California
 2     MONICA N. ANDERSON
       Senior Assistant Attorney General
 3     JAY C. RUSSELL
       Supervising Deputy Attorney General
 4     ELISE OWENS THORN, State Bar No. 145931
       ANDREW M. GIBSON, State Bar No. 244330
 5     TYLER V. HEATH, State Bar No. 271478
       IAN MICHAEL ELLIS, State Bar No. 280254
 6     TOBIAS G. SNYDER, State Bar No. 289095
       Deputy Attorneys General
 7     1300 I Street, Suite 125
        P.O. Box 944255
 8      Sacramento, CA 94244-2550
        Telephone: (916) 310-7318
 9      Fax: (916) 324-5205
        E-mail: Elise.Thorn@doj.ca.gov
10     Attorneys for Defendants

11
                               IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14

15

16    RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)

17                                           Plaintiffs, DECLARATION OF DECLARATION OF
                                                         B. BRIZENDINE, PSY. D. SUPPORTING
18                   v.                                  DEFENDANTS’ RESPONSE TO THE
                                                         COURT’S NOVEMBER 13, 2018 ORDER
19                                                       TO SHOW CAUSE
      EDMUND G. BROWN JR., et al.,
20
                                           Defendants.
21

22

23           I, Brittany Brizendine, declare:

24           1.   I am the Assistant Deputy Director of the Statewide Mental Health Program for the

25    California Department of Corrections and Rehabilitation (CDCR). I am competent to testify to

26    the matters set forth in this declaration and if called upon to do so, I would and could so testify. I

27    have reviewed the report authored by Michael Golding, M.D., CDCR’s Chief Psychiatrist,

28
                                                         1
                              Brizendine Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-1 Filed 11/20/18 Page 2 of 3

 1    entitled “CDCR Mental Health System Report” (Golding Report), and I make this declaration in

 2    response thereto.

 3           2.   I was appointed as the Assistant Deputy Director of the Statewide Mental Health

 4    Program in May 2017. I am familiar with the numerous and complex policies and procedures that

 5    govern the prison mental health care delivery system. I am responsible for assisting in the

 6    supervision and management of the mental health system’s headquarters and regional operations,

 7    and am familiar with Coleman mandates. I started my work with the prison mental health care

 8    delivery system in 2008 as a staff psychologist at California State Prison, Sacramento, where I

 9    also worked in the Mental Health Crisis Bed unit, the Enhanced Outpatient Program

10    Administrative Segregation Unit, and the Psychiatric Services Unit. Prior to my current

11    appointment, I served as the Chief Executive Officer of Salinas Valley State Prison, and have

12    served as the Chief of Mental Health at Salinas Valley State Prison and the California Health

13    Care Facility.

14           3.   As the Assistant Deputy Director of the Statewide Mental Health Program, I am a

15    member of the Change Management Committee that reviews change requests for CDCR’s

16    Electronic Health Records System (EHRS) and reporting requests and changes. I am also

17    familiar with CDCR’s Performance Reports used to manage resources and patient care for the

18    Statewide Mental Health Program.

19     DR. GOLDING’S ALLEGATIONS REGARDING RESTARTING THE CLOCK AFTER
                              INMATE TRANSFERS
20
             4.   The Golding Report alleges that CDCR’s policy that restarts the clock on the interval
21
      between psychiatric appointments when an inmate transfers to a new institution could result in
22
      Correctional Clinical Case Management System patients not being seen every 90-days. In June of
23
      2018, Dr. Golding raised this issue at the monthly Mental Health Quality Management meeting.
24
      Following that meeting, CDCR leadership, including engaged in discussions on ways to address
25
      Dr. Golding’s concerns.
26
             5.   To ensure that contacts for patients on medications occur within the first few weeks
27
      of arrival at a new program, members of the Mental Health Quality Management Committee
28
                                                        2
                             Brizendine Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-1 Filed 11/20/18 Page 3 of 3

 1    considered several options to better ensure patients are seen shortly after arrival at a new

 2    institution. The committee recommended that a clarifying memo be issued that would reiterate to

 3    psychiatrists their obligation to review all new arrivals and schedule as clinically indicated but no

 4    later than the program guide requires. The committee is also considering developing a policy

 5    requiring a psychiatry contact within fourteen days of arrival at a new institution. The resolution

 6    of this matter is pending with the mental health division.

 7           6.     Dr. Golding alleges that “[s]ometime around May or June 2018,” CDCR “eliminated

 8    a simple filter option which allowed one to distinguish” between Enhanced Outpatient Program

 9    and Correctional Clinical Case Management System when running data reports on psychiatry

10    contact timeliness. Dr. Golding’s statement is not accurate. While the drop-down menu to access

11    the data changed within the system in mid-2018, the information showing the data for Enhanced

12    Outpatient Program and Correctional Clinical Case Management System patients is still broken-

13    out and is available by selecting a button next to the overall indicator. Sometime thereafter, I

14    personally showed Dr. Golding and one of his team members how to locate the data and the drop-

15    down menu that allows the user to distinguish between Enhanced Outpatient Program and

16    Correctional Clinical Case Management System when running data reports on psychiatry contact

17    timeliness.

18          I declare under penalty of perjury under the laws of the United States of America that the

19    foregoing is true and correct. Executed in Elk Grove, California on November 20, 2018.

20
21                                                           ___/s/ Brittany Brizendine ________
22                                                           BRITTANY BRIZENDINE, Psy.D.
                                                             Assistant Deputy Director,
23                                                           Statewide Mental Health Program
                                                             (original signature retained by attorney)
24

25

26
27

28
                                                         3
                              Brizendine Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
